Jones. J.
The writ of error is well brought; for here is presently a judgment for the land; but it is otherwise when damages only are to be recovered.
Whitlock, J. and Doderidge, J. concurred.
Jones J. If he does not take judgment, but enters on the land, the other will be remediless.
He may help himself by a special allegation.
Jones, J. In an entry sur desseisin on demurrer, the demandant had judgment and a writ of inquiry. Yet he cannot enter, and the other shall have a writ error.
All the clerks agreed that the writ of error is well brought. Noy, at the bar, secretly concurred, and cited 17 E. 3. Greenfield's case, in a quare impedit. He was asked what remedy there is for the damages, when the record is removed? He answered that in an inferior court, they may well proceed. Noy 95. See the preceding case.